Citation Nr: 1047268	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-05 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
post-inflammatory hyperpigmentation of the face and back.  

2.  Entitlement to an initial rating in excess of 10 percent 
prior to February 18, 2010 and in excess of 20 percent thereafter 
for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1973 to December 
1975. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and 10 percent ratings each for post-inflammatory 
hyperpigmentation of the face and back (skin disorder) and 
degenerative disc disease of the lumbar spine.  

In a February 2010 supplemental statement of the case, the RO 
granted an increased rating of 20 percent for the lumbar spine, 
effective February 18, 2010.  

The issue of an increased initial rating for the lumbar spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDING OF FACT

The Veteran's skin disorder, variously diagnosed as post-
inflammatory hyperpigmentation, dermatosis, folliculitis, and 
dermatitis of the back, face, neck, and extremities is manifested 
by hyperpigmented macules affecting greater than five but less 
than 20 percent of exposed areas and the total areas of the body.  
The disorder is not disfiguring and does not limit function.  The 
Veteran uses several surface ointments but no systemic 
corticosteroids or immunosuppressive medications.  Scars are 
superficial and not painful.  They are not adherent to the 
underlying tissue, elevated or depressed.  There is no induration 
or loss of tissue.   The scars do not cause asymmetry or 
deformity of the facial features.  





CONCLUSION OF LAW

The criteria for an initial and staged rating in excess of 10 
percent for post inflammatory hyperpigmentation of the face and 
back have not been met at any time during the period covered by 
this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-05 (2007); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.118, Diagnostic Codes 7800-02, 7804-06 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The statutes also require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006),

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.   Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served in U.S. Army air defense units.  He contends 
that his skin disorder is more severe than is contemplated by the 
current rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Since the veteran 
timely appealed the rating initially assigned for his disability, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's skin disorder has been variously diagnosed as post-
inflammatory hyperpigmentation, dermatosis, folliculitis, and 
dermatitis of the back and face.   Infections of the skin not 
listed elsewhere in the rating criteria including bacterial, 
fungal, viral, treponemal, and parasitic diseases are rated as 
disfigurement of the head, face, or neck, scars, or dermatitis 
depending on the predominant disability.  38 C.F.R. § 4.118, 
Diagnostic Code 7820.  

Dermatitis or eczema warrants a 10 percent rating if the affected 
area is at least five percent but less than 20 percent of the 
entire body; or at least five percent but less than 20 percent of 
exposed areas; or, if intermittent systemic therapy is required 
for a total duration of less than six weeks during the past 12 
month period.  A 20 percent rating is warranted if the affected 
total area of the body or exposed areas is 20 to 40 percent; or 
if systemic therapy is required for six weeks or more but not 
constantly in the previous 12 months.  Higher ratings are 
provided for greater affected area or increased systemic therapy.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

Ratings for scars were revised during the period covered by this 
appeal.  Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies.  
However, only the former criteria can be applied for the period 
prior to the effective date of the new criteria, but both the old 
and new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  

There is no credible lay or medical evidence that scars 
associated with the skin disorder in any body area are deep, 
painful, unstable, or limit motion or function.  Therefore, those 
old and new criteria do not apply.   38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7803, 7804, 7805 (2007); 38 C.F.R. 
§ 4.118, Diagnostic Code 7801, 7804 (2010).  

Both the old and new criteria provide a 10 percent rating for 
scars other than the head, face, or neck that are superficial and 
nonlinear and affect an area of 144 square inches (929 square 
centimeters) or greater.  There is no higher schedular rating.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2007) (2010).  

Under the old criteria, scars of the head, face, or neck are 
rated, in part, in consideration of eight characteristics of 
disfigurement: scar 5 or more inches (13 or more cm.) in length; 
scar at least one-quarter inch (0.6 cm.) wide at widest part;  
surface contour of scar elevated or depressed on palpation;. scar 
adherent to underlying tissue; skin hypo- or hyper-pigmented in 
an area exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.), underlying soft tissue 
missing in an area exceeding six square inches (39 sq. cm.); skin 
indurated and inflexible in an area exceeding six square inches 
(39 sq. cm.).  A 10 percent rating is warranted for one 
characteristic of disfigurement.  A 30 percent rating is 
warranted for visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features; 
or, with two or three characteristics of disfigurement.  Higher 
ratings are warranted for more than three characteristics of 
disfigurement.  Unretouched photographs must be taken into 
account when evaluating under these criteria.   38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2007).  New regulations added 
notes providing that disabling effects other than disfigurement 
be evaluated separately and that the characteristics of 
disfigurement may be caused by one or multiple scars.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2010).  

Service treatment records showed that the Veteran was diagnosed 
and treated from October to December 1974 for fungal infections 
and post-inflammatory hyperpigmentation of the face, back, and 
abdomen.  In July 2007, a VA dermatologist noted a review of the 
claims file and the skin diseases observed in service.  On 
examination, the physician noted multiple hyperpigmented macules 
on the face and back that affected greater than five percent but 
less than 20 percent of the head, face, neck, and hands and 
greater than five percent but less than 20 percent of the total 
body area.  The physician did not describe the macules as 
"scars" or indicate that they caused disfigurement.   There was 
no significant functional impairment.  The physician concluded 
that the disorder was a continuation of that diagnosed in 
service.  

In August 2007, the RO granted service connection and a 10 
percent rating under Diagnostic Codes 7820 and 7806 for a skin 
infection analogous to dermatitis or eczema.   

VA primary care records dated in December 2007 showed that the 
Veteran was prescribed a surface corticosteroid ointment for the 
skin rash.  In a February 2008 statement, the Veteran reported 
that his skin rash had become more severe and uncontrollable and 
that he tried multiple medications without relief.  

In February 2008, a VA physician noted a review of the claims 
file and the Veteran's report that the skin disorder flared and 
healed episodically but that some lesions were always present.  
The physician noted that the Veteran continued to use the surface 
ointment but was not receiving any regular dermatology care.  On 
examination, the physician noted hyperpigmented lesions on the 
back with macules from 2 to 4 millimeters in diameter scattered 
over the entire back with a few on the anterior chest.  The 
physician noted that a biopsy on one lesion had been obtained but 
the results were not available.  The physician noted that the 
Veteran's face was darker than his body skin with scattered brown 
pigmented macules measuring only a couple of millimeters in 
diameter.  The physician noted that the disorder affected 10 
percent of the exposed area and 15 to 20 percent of the total 
body area.  The physician noted no scarring or disfigurement.  

In a November 2009 statement, the Veteran reported that his skin 
disorder was getting worse.  

In February 2010, a VA physician noted a review of the claims 
file, summarized the history of the onset of the skin disorder in 
service, and noted that a punch biopsy obtained in February 2010 
was evaluated as subacute folliculitis and perivascular 
dermatitis.  The Veteran reported that his skin rash involved his 
arms, legs, back, face, neck, and flank and caused itching skin 
that he scratched until it bled.  The Veteran reported using 
topical anti-infective, anti-fungal, and steroid ointments daily 
with poor results.   Other than scratching, the disorder did not 
interfere with activities or function.  

On examination, the physician noted patchy hyperpigmentation of 
round to oval macules on the face, anterior neck, back, anterior 
chest and abdomen, and bilateral upper and lower extremities with 
the majority on the upper extremities and cheeks.  The physician 
described the lesions as hyperpigmented scars, too numerous to 
count, oval shaped of variable size from 0.3 to 0.7 centimeters 
in length and width.  The physician determined that the disorder 
affected greater than five percent but less than 20 percent of 
the exposed areas and total areas of the body.  The physician 
also noted hyperpigmented scratch marks of 2 to 3 centimeters in 
length and 0.1 centimeter in width mainly on the upper back and 
neck.  The physician noted that the scars were not deep, painful, 
adherent to the underlying tissue, elevated or depressed with no 
induration or loss of tissue.  The scars were superficial with 
normal texture, not disfiguring, and did not result in asymmetry 
or deformity. 

The Board concludes that an initial or staged rating in excess of 
10 percent for a skin disorder variously diagnosed as post-
inflammatory hyperpigmentation, dermatosis, folliculitis, and 
dermatitis is not warranted at any time during the period covered 
by this appeal.   The Board acknowledges the Veteran's reports 
that his disorder became more severe since he was granted service 
connection in 2007.  The Veteran is competent to report on his 
observable symptoms, and the Board concludes that his reports are 
credible as they are consistent with the clinical notations of 
scratch marks, scarring, and use of multiple surface ointments to 
control the disorder.  

Under the criteria for dermatitis, examiners consistently noted 
that the disorder affected between five percent and 20 percent of 
the exposed and total areas of the body, did not limit function, 
and required the use of surface, not systemic, steroid 
medications.  A higher rating is not warranted under Diagnostic 
Code 7806 because the affected areas were not greater than 20 
percent.  As the disorder is widely dispersed and "scarring" 
was diagnosed only by the most recent examiner, the Board 
concludes that the symptoms of dermatitis constitute the most 
predominant disability.   The Board places greatest probative 
weight on the assessment of all examiners that the disorder is 
not disfiguring and does not limit function.  

Nevertheless, the Board considered whether a higher rating was 
alternatively appropriate under either the old or new regulations 
for scars.  The highest available schedular rating for 
superficial scars other than on the head, face, or neck is 10 
percent.   Although no color photographs were obtained on any 
examination, all examiners noted that the disorder was not 
disfiguring.  The VA physician in 2010 did note hyperpigmented 
skin over a dispersed area of the head, face, and neck but did 
not estimate a surface area.  Even if the area exceeded six 
square inches, this was the only characteristic of disfigurement 
noted by the physician.  Therefore, a 
10 percent rating, but not higher, would be for application under 
either the old or new Diagnostic Code 7800.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected skin disorder results in a 
unique disability that is not addressed by the rating criteria.  
Specifically, there is no evidence of frequent hospitalization or 
marked interference with employment that would suggest that the 
Veteran is not adequately compensated by the regular schedular 
standards.  Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  See 
Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial or staged rating in excess of 10 percent for post 
inflammatory hyperpigmentation of the face and back is denied.  




REMAND

Service treatment records showed that the Veteran injured his 
lower back in service.  

Post-service private and VA emergency room, outpatient, and 
compensation and pension examinations showed that the Veteran 
experienced chronic long-term low back pain with radiating pain 
to the lower extremities and was prescribed a variety of 
prescription narcotic pain medications and injections.  Imaging 
studies showed degenerative disc disease at L5-S1.  The Veteran 
reported use of a cane and back brace.  

VA examiners in July 2007 and February 2010 noted limitation in 
ranges of motion of the lumbar spine, and the RO granted initial 
and staged ratings of 10 and 20 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.  
However, the examination records also showed the Veteran's 
reports of inability to work since 2005 because of his back 
disability.  Examiners noted that the Veteran was unable to lift 
more than 10 to 15 pounds or walk farther than 25 to 50 feet.  
The Veteran required the use of a cane or walker for mobility.  
The physician noted that the back disability prevented the 
Veteran from doing household chores, shopping, and driving an 
automobile, and imposed severe limitations in traveling, bathing, 
dressing, and toileting.  The record showed that the Veteran 
previously worked in construction occupations and had difficulty 
reading.  

In April 2008, a VA social worker noted that the Veteran 
requested VA assistance in his appeal of a denial of disability 
benefits by the Social Security Administration (SSA).  There is 
no evidence in the file regarding an eventual award of benefits.  
Although generally VA is not bound by any determination, it is 
pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  Because the SSA's decision and the records upon 
which the agency based its determination may be relevant to VA's 
adjudication of his pending claims, VA is obliged to attempt to 
obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) 
(West 2002); 
38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. Nicholson, 20 
Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).


A claim for a total disability rating based on individual 
unemployability (TDIU) due to service connected disabilities is 
part of an increased rating claim when such a claim is raised by 
the record.   Rice v. Shinseki, 22 Vet. App. 447 (2009) (when a 
claimant has appealed from the initial disability rating assigned 
for a service-connected disability, the determination of whether 
he is entitled to TDIU is part and parcel of the determination of 
the initial rating for that disability); see also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Moreover, any 
reference to loss of work, no matter how minimal, raises the 
possibility of extraschedular consideration because the question 
of extraschedular rating is a component of a veteran's claim for 
an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996), citing Floyd v. Brown, 9 Vet. App. 88, 96 (1996) (the 
Board is obligated to consider the applicability of the 
extraschedular rating regulation).

In this case, the Veteran's inability to work since 2005 has been 
raised by the record.  The February 2010 VA examiner's 
description of significant incapacity for daily activities 
suggests that there is a marked impact on employability and that 
the rating criteria may not adequately contemplate the level of 
disability.  The Board concludes that additional development 
regarding the impact of the lumbar spine disability on the 
Veteran's overall functional capacity is necessary to decide the 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration, medical and adjudicative 
records of an award of disability benefits 
to the Veteran, if any.  Associate any 
records received with the claims file. 

2.  Request that the Veteran provide the 
name and address of his last place of 
employment in 2005.  Request from the 
employer a report on the Veteran's work 
status and reasons for termination. 

3.  Schedule the Veteran for a VA 
examination to determine the status of his 
service-connected disabilities and to 
obtain an opinion whether they preclude him 
from performing all forms of substantially 
gainful employment.  The entire claims file 
must be made available to the examiner, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

Based on a review of the case, the examiner 
should provide an opinion whether the 
Veteran's service-connected disabilities 
including degenerative disc disease of the 
lumbar spine are productive of an overall 
level of industrial incapacity that is so 
severe as to prevent the Veteran from 
performing all forms of substantially 
gainful employment consistent with his 
educational and occupational experience.  
Neither the Veteran's age nor his non-
service-connected disabilities should be 
considered.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.

4.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development, including examination, if 
indicated.  Then, readjudicate the claim 
for an initial rating in excess of 10 
percent and a stage rating in excess of 20 
percent for degenerative disc disease of 
the lumbar spine including consideration of 
a referral to the Director, Compensation 
and Pension Service for an extraschedular 
rating and for a total rating based on 
individual unemployability.  If any benefit 
sought remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


